DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 are pending as filed on 12/17/18. (No amendment to the claims was submitted with the response filed on 2/12/2021.) Claims 2, 4 and 8-10 stand withdrawn from consideration.
No new grounds of rejection have been set forth. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 3 and 5-7 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kray et al (US 2009/0306332) in view of GB 1098938 (herein GB ‘938) and Darnell et al (US 3309343). The reasons are the same as previously set forth in the action mailed 8/13/2020.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered.
Applicant argues (pp 3-4) that one would not have sought to combine the teachings of the cited references in view of the following differences:
the secondary references GB ‘938 and Darnell employ cocatalysts which are much more reactive than the cocatalyst disclosed by primary reference Kray, and
the heating/polymerization temperatures disclosed in the secondary references (180-260 C) are higher than the temperatures disclosed in Kray (160 C). 
Applicant argues (p 4) that the higher heating/polymerization temperature would go against the clear intentions of Kray, and therefore one would not have been motivated to combine the references, and would not have had a reasonable expectation of success that the processes of the secondary references could be applied to Kray.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In this instance, Darnell and GB ‘938 were relied upon to show that the concept of preparing solidified, polymerizable, mixtures of lactam and catalyst or cocatalyst was known in the art, and further to show that one would have been motivated to solidify a polymerizable lactam mixture (for storage, transport, dosage, etc…). The rejection does not assert that it would have been obvious to modify either the types of catalyst/cocatalyst used by Kray, nor the reaction temperatures/conditions disclosed by Kray. Applicant has not explained why one would have considered it necessary to for polymerization in order to achieve desired advantages by solidifying the lactam compositions disclosed by Kray prior to polymerization. Therefore, given that modifying Kray as set forth in the rejection of record does not include modifying the types of reactive materials disclosed by Kray, nor the temperatures disclosed by Kray for carrying out the polymerization of the polymerizable lactam compositions, Applicant’s arguments that one would not have combined the cited references due to differences in the disclosed reactive materials and polymerization conditions are not persuasive.
[For the sake of completeness, Applicant’s argument (p 4) with regard to differences in polymerization temperatures in GB ‘938, Darnell and Kray does not appear to consider that GB ‘938 teaches polymerization temperatures from 140-300 C (p 2, lines 88-89), and that Darnell teaches that convenient operating temperatures for polymerization range from 150 to 190 C (col 2, lines 43-50).] 
Applicant further argues (pp 4-5) that the instant examples show that storage stable solid melts could be prepared using the claimed activator chemistries, while attempted polymerization of solidified melts using other activators were unsuccessful. However, it appears that the instant examples demonstrate the expected result that different activators and catalysts may require different storage and/or polymerization temperatures. Because Applicant has not provided any discussion with regard to how the instant examples demonstrate unexpected results, Applicant’s argument fails to overcome the rejection of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766